DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 14 July 2022.  Claims 162 through 167,  170, 172 through 177, and 179 through 181 have been amended.  Claims 162 through 181 are pending and have been examined.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 July 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of the cited references. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant' s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Further, it should be noted that an Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
The examiner notes that some of the cited references in the IDS are rather lengthy: NPL reference Peltier (128 pages) and Edson et al. (US 2017/0200122) (112 pages).  It would be helpful to the examiner if the applicant could point out specific sections of such lengthy references that are most relevant to the applicant' s invention. From MPEP § 609 A(3), "Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English- language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.
Response to Amendment
Applicant’s amendment to claims 162 through 167,  170, 172 through 177, and 179 through 181 has been entered.
Applicant’s amendment to claims 164 and 174 are sufficient to overcome the 35 U.S.C. 112(b) rejection.  The rejection is respectfully withdrawn. 
Applicant’s amendment to the claims is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Applicant’s amendment to the claims is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered, but are not persuasive. 
Applicant asserts that the claims provide a computerized mechanism for electronic consolidation of status-based tasks in a tablature that is novel and necessarily rooted in computer technology because the amended claims recite specific elements for managing tables and aggregating data contained in the tables that provide multiple technological improvements beyond conventional tablature and project management systems that may provide a user “a quick overview of summary information of all the tasks associated with the user in a single place or screen.”  Examiner respectfully disagrees.  The recited technical language is “output signal” and “display signal” used to present the aggregate table on the client side user devices. The claims fail to recite how the formation of the aggregated table for display is performed in a manner that advances the technological field of pulling data and sending and receiving display signals for presentation of data.  As recited, the claims are directed to filtering table data upon user input, and displaying the results of the filtering using general purpose computing devices without significantly more.  Therefore, the claims fail to provide a technological improvement and merely recite a field of use for outputting the specific table data on a general purpose computer as an additional element. The presence of computer implementations do not necessarily restrict the claim from reciting an abstract idea.  The recited computer limitations simply process the data through input and output computer functions.  The limitations when taken individually or as an ordered combination do not offer an inventive concept that may amount to significantly more. 
Applicant asserts that the claims recite limitations that cannot be practically performed in the human mind because the human mind is not equipped to perform electronic consolidation of status-based tasks in tablature, as recited in the amended claims.  Applicant further asserts that the amended claims are beyond managing and analyzing data in table format and recite specific operations and limitations for implementing electronic consolidation of status-based tasks in tablature that cannot be performed using a pen and paper, such that the system is not a concept of a mental process.  Examiner respectfully disagrees.  Claims can recite a mental process even if they are claimed as being performed on a computer, and both product claims (e.g. computer system, computer-readable medium, etc.) and process claims may recite mental processes according to the 2019 PEG. As stated above, the presence of computer implementations do not necessarily restrict the claim from reciting an abstract idea.  The recited computer limitations simply process the data through inputting and outputting data.  The claims are directed to filtering data upon user input, and displaying the results of the filtering using general purpose computing devices without significantly more.  A project manager could, using a pen and paper, draft a table of task data specific to a certain assignee or specific to tasks sharing a common status value.  Absent the generic computing components used to implement the abstract idea, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.  Applying the broadest reasonable interpretation of the claim in light of the specification, the underlying claimed invention is described as a process that is performed in the human mind or using pen and paper and Applicant is merely claiming that the concept is performed on a generic computer in a computer environment.  Therefore, the claims recite a mental process.  
Applicant asserts that the claims are patent eligible under Prong Two because the claims as a whole integrate the recited judicial exception into a practical application of that exception because the amended independent claims recite features that provide specific and concrete operations on how to implement electronic consolidation of status-based tasks in tablature,  Applicant further asserts that transmitting information for display is not insignificant extra-solution activity because the step of outputting a display signal to the client-side user device over the network, wherein the display signal is configured to cause the client-side user device to present the aggregate table provides a technical solution for “a quick overview of summary information of all the tasks associated with the user” in a single place or screen. Examiner respectfully disagrees.  While the claims include generic computing devices that perform computing functions, the recited steps for outputting a display signal  configured to cause presentation of the aggregate table is not claimed in a manner that improves the underlying generic computing technology.  Therefore, the additional computing elements merely act as tools to implement the abstract idea of presenting simplified table data according to a rule (user selection) without significantly more, and the claims merely use the recited computing technology as a field of use.  The claims fail to detail technological steps directed to how the signals are output in a manner that is a technological improvement over generic computing functions.  The claims merely manipulate the data to generate a specific format for presenting the underlying data in a manner that is more efficient than use of pen and paper, accordingly the claims do not provide a technical solution to a technical problem.  Further both the courts and the 2019 PEG have determined that limitations directed to outputting data, displaying or receiving data on a computer constitutes insignificant extra-solution activity.   (See 2019 Revised Guidance, 84 Fed. Reg. 55 (citing MPEP § 2106.05(g)); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016) (“merely presenting the results of abstract processes of collecting and analyzing information, without more … is abstract as an ancillary part of such collection and analysis.”)).
Applicant lastly submits that under Step 2B the claims, as a whole, recite significantly more than the alleged abstract idea because they provide specific, discrete implementations.  As detailed above, the claims are directed to filtering table data upon user input, and displaying the results of the filtering using general purpose computing devices without significantly more.  Therefore, the claims fail to provide a technological improvement and merely recite a field of use for outputting the specific table data on a general purpose computer as an additional element. The presence of computer implementations do not necessarily restrict the claim from reciting an abstract idea.  The recited computer limitations simply process the data through input and output computer functions.  The limitations when taken individually or as an ordered combination do not offer an inventive concept that may amount to significantly more.
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.  
Applicant asserts that the cited prior art of record fails to recite “task tables” at least the following limitation: “a selection of a subset of task tables, of differing entities, for consolidation; generate an output signal to consolidate at least two tasks from the plurality of tasks, the at least two tasks having common status values; in response to the output signal, pull data from the subset of task tables to enable formation of an  aggregate table.”  Examiner respectfully disagrees. 
In the rejection of Claim 162, Figures 32, 41, and 72 and paragraphs [0206, 0225] of Setya are cited as disclosing the limitation for “maintaining a plurality of task tables for a plurality of entities, wherein each task table of the plurality of task tables contains a plurality of tasks, each task being defined by a row of cells.”  Paragraphs [0099] discloses that “The data base server 1 administers one or a plurality of data bases 2 that exist within the enterprise. Various types of documents that relate to the business of the enterprise … are recorded in each data base 2.”  Per paragraph [0206] of Setya, Figure 32 depicts the section phase manager, a tool that is used to assign tasks for each work phase to the sections that are responsible for the project. Fig. 32 represents the data entry GUI form for assigning tasks and establishing task requirements in table form with columns and cells related to Sub-projects, tasks for each project phase, and personnel assigned as in-charge of each sub-project.  Per paragraph [0225] of Setya, Figure 41 depicts a GUI that displays  columns and rows of cells comprising the task name, expected start time, expected end time, status, project, process, section, work phase (phase), role, process manager (in-charge), responsible employee (employee).  The status indicates whether the task has not yet been started (unmarked), is being performed (doing), or has been completed (done). Per paragraph [0226], when the user pressed the done list button 114, the OM 11 shows the done list (not shown in the figures) in the main window 101.  Figure 41 also shows that the task list presented in the GUI may be sorted by user selection of a column headers (task name, expected start time, expected end time, status, project, process, section, work phase (phase), role, process manager (in-charge), responsible employee (employee)) from a combination box.  Therefore, under the broadest reasonable interpretation of the claim language, Setya discloses the claimed “task tables.”
As detailed above and depicted in Figure 24, paragraph [0197-0198] Setya discloses a status combo box 604 is used to select items to which reference is to be made in cases where reference is made to various types of status relating to the project.  Per Figure 24, the user may filter the data by status using combo box (604) of Fig. 24. Additionally, as cited in the rejection below Setya discloses that when the user presses the update to done list button 113 beneath the task list 112, the OM 11 deletes the tasks whose current status is "done" from the task list 112, and transfers these tasks to the done list (not shown in the figures). When the user pressed the done list button 114, the OM 11 shows the done list (not shown in the figures) in the main window 101. Setya [para. 0226; Fig. 41-43].  Therefore, applying the broadest reasonable interpretation of the claim language in light of the specification, the cited references of record disclose the limitations of the claimed invention and the 35 U.S.C. 103 rejection is proper. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 162 through 181 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 162 is directed to a system, independent claim 172 is directed to a product, and independent claim 180 is directed to a process for organizing status based tasks in tablature.
Taking claim 162 as representative, claim 162 recites at least the following limitations: maintaining a plurality of task tables for a plurality of entities; maintaining at least one column for containing status values; providing a cell associated with each task in the at least one column of each task table; receiving a selection of a subset of task tables, of differing entities, for consolidation; generating an output signal to consolidate at least two tasks from the plurality of tasks having common status values; pulling data from the subset of task tables to enable formation of an aggregate table; and outputting a display signal to present the aggregate table consolidating a list of tasks that share a common status value.
The limitations for maintaining, providing, receiving, generating, pulling, and aggregating, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  The claim limitations are directed to data gathering, manipulation, and reporting.  A project manager, using a pen and paper, could draft a table of task data, mentally determine certain task data having the same status, pull the certain task data having the same status, and combine it in a new hand written/drafted table for reporting purposes.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.  
The recited limitations for receiving a selection of data, pulling data, and displaying data are insignificant extra solution activity because thy amount to mere data gathering and transmission. (See 2019 Revised Guidance, 84 Fed. Reg. 55 (citing MPEP § 2106.05(g)); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016) (“merely presenting the results of abstract processes of collecting and analyzing information, without more … is abstract as an ancillary part of such collection and analysis.”)).
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 162 is not integrated into a practical application.  In particular, the claims only recite a processor (computing device comprising an interface operating over a network) for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0192] states: “The one or more processors may be implemented with any combination of general-purpose microprocessors…” Adding generic computer components to perform generic functions, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor, network, storage device, user device, and user interface amount to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. Because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification, as cited above. See Berkheimer Memo7 § III.A.1; Spec. [para. 0192].
The claims include limitations directed to “receiving over a network and via an interactive element associated with a user interface of a client side user device, a selection of a subset of task tables, of differing entities, for consolidation.”  While specific user interaction with a graphical user interface object that causes the interface to perform a specific function in response to the particular interface interaction may constitute a practical implementation of an abstract idea under certain circumstances, the claims here in fall short. The claims herein receive a particular selection via user input and in response to the input, an aggregated set of task/table data is generated for display without significantly more.  The interaction merely defines how the data is displayed.  The claims fail to recite  specific interface functionality responsive to the selection of data.  Therefore, the claimed user interface as an additional element performs generic user interface functions and fails to integrate the recited abstract idea into a practical application.  The claim language is in contrast to that of Example 37 of the 2019 PEG wherein, the claimed subject matter was determined to be patent eligible because, “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved interface for electronic devices.”  Like Example 22 of the PEG, the recited limitations of claim 1 do not improve the functioning of a device and do not improve a technology or a technical field. (See 2019 Revised Guidance at 55; see also Examples 22 and Example 23).
Dependent claims 163 through 171, 173 through 179, and 181 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: the at least one processor is further configured to receive, from the user interface of the client-side user device over the network, a selection of a subset of the plurality of task tables of the plurality of entities for consolidation in the aggregate table; the status values indicate that an associated task is stuck, and wherein the display signal is configured to cause the client-side user device to render an aggregate table that presents stuck tasks across the task tables of the plurality of entities; the display signal is configured to cause the client-side user device to render in the aggregate table at least one interactive cell in the row of cells associated with at least one task, wherein the client-side user device is a first client-side user device, and wherein the at least one processor is configured to receive, from the user interface of the client-side user device over the network, an activation of the at least one interactive cell and to initiate a contact over the network with an entity associated with the at least one task via a second client- side user device; the client-side user device is a first client-side user device, and wherein the at least one processor is further configured to transmit a single communication to an entity associated with the common status values via a second client-side user device, the single communication reflecting the common status values for multiple tasks; the client-side user device is a first client-side user device, and wherein the at least once processor is configured to; detect when a status value for a particular task is empty; and send a notification of the empty status value to an associated entity over the network via a second client-side user device; the at least one processor is configured to update the display signal when a cell with one of the common status values is changed to a different status value; the at least one processor is configured to record the update in an activity log; the output signal is configured to use push communications to cause the aggregate table to displayApplication No.: 17/143,905 Attorney Docket No.: 15326.0013-00000 summary information for every common status value consolidated from the plurality of task tables via additional user interfaces associated with additional client-side user devices; the at least one processor is configured to generate the output signal to cause similar status columns to be consolidated as a common status value in the aggregate table.
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The dependent claims recite limitations for applying rules to known data to generate data output and visualizations (MPEP 2106.05(a)(II), gathering and analyzing information using conventional techniques and displaying the result), and for storing and transmitting data which are considered extra-solution activity.  The analysis above applies to all statutory categories of invention.  Therefore claims 162 through 181 are ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 162 through 164, 166 through 171 through 174, 176 through 181 are rejected under 35 U.S.C. 103 as being unpatentable over Setya (US 2006/0111953) in view of Bartlett et al. (US 2013/0212234).
Regarding Amended Claim 162, Setya discloses a system for electronic consolidation of status- based tasks in tablature, the system comprising: at least one processor configured to: (a virtual knowledge management system which utilizes a computer in order to support the business of an enterprise.  Setya [para. 0001, 0110]):  
maintain a plurality of task tables for a plurality of entities, wherein each task table of the plurality of task tables contains a plurality of tasks, each task being defined by a row of cells; (The data base server 1 administers one or a plurality of data bases 2 that exist within the enterprise. Various types of documents that relate to the business of the enterprise … are recorded in each data base 2. Setya [para. 0099, 0109-0110]. …  as shown in FIG. 32, the PM 14 displays the GUI of the section phase manager, which is a tool that is used to assign tasks for each work phase to the sections that are responsible for the project "EDMS", … the section phase manager displays task--section work phase assignment tables 637 and 638 respectively corresponding to each of the business processes "development" and "design" contained in the project "EDMS" Setya [para. 0206-0210; Fig. 32]. …Reference is again made to FIG. 41. The task name, expected start time, expected end time, status, project, process, section, work phase (phase), role, process manager (in-charge), responsible employee (employee) and the like are displayed in the task list 112 for each of the tasks listed in this task list 112. …  When the user pressed the done list button 114, the OM 11 shows the done list (not shown in the figures) in the main window 101. Setya [para. 0225-0027; Fig. 41, 71]);
maintain in each of the plurality of task tables, at least one column for containing status values; provide a cell associated with each task in the at least one column of each task table to maintain at least one of the status values; (Reference is again made to FIG. 41. … The expected start time and expected end time can be set in the GUI shown in FIG. 34. The status indicates whether the task has not yet been started (unmarked), is being performed (doing), or has been completed (done). … The status and corresponding degrees of completion that can be selected using these combo boxes (e.g., "start", "in progress" and "done" as status, and "20%", "50%" and "100%" or the like as corresponding degrees of completion) can be set beforehand using the administration manager 15. Setya [para. 0225-0228, 0243; Fig. 41-43, 48]);
receive over a network and via an interactive element associated with a user interface of a client-side user device, a selection of a subset of task tables, of differing entities, for consolidation; generate an output signal to consolidate at least two tasks from the plurality of tasks, the at least two tasks having common status values;  (As is shown in FIG. 1, this virtual knowledge management system comprises at least one data base server 1, at least one solution server 3, at least one operating log server 5, at least one mail server 7, and at least one web (WWW) server 8, and these servers, 1, 3, 5, 7 and 8 are connected via a communications network 10 so that mutual communication is possible. Furthermore, a plurality of user terminals 9 are connected to the communications network 10.  Setya [para. 0098-0099]. … The search combo box 506 is used to select the type of item for which a search is to be made in cases where the user searches for items relating to business processes. Setya [para. 169, 225; Fig. 7-8, 41 (sort by combo box)]. … The status combo box 604 is used to select items to which reference is to be made in cases where reference is made to various types of status relating to the project. Setya [para. 0197-0198; Fig. 24]. … When the user presses the update to done list button 113 beneath the task list 112, the OM 11 deletes the tasks whose current status is "done" from the task list 112, and transfers these tasks to the done list (not shown in the figures). When the user pressed the done list button 114, the OM 11 shows the done list (not shown in the figures) in the main window 101. Setya [para. 0226; Fig. 41-43]. …  In FIG. 47, when the user selects a desired project from the project table 607 and presses the OK for reporting button 665, the PM 14 displays a GUI such as that shown in FIGS. 48 and 49 in the main window 601 (FIGS. 48 and 49 show the display obtained when the same GUI is scrolled in the left-right direction).  Setya [para. 0230-0233; Fig. 48-49]);
While Setya discloses displaying the mutual hierarchical relationship among tasks and sub-tasks, the names of objects comprised by combining one or more attached document files …  in the task reporting table 666 for all of the tasks and sub-tasks contained in the selected project (Setya [para. 0232] and aggregating a plurality of documents and tasks (Setya [para. 0245]), however Setya fails to explicitly disclose the processor configured to in response to the output signal, pull data from the subset of task tables to enable formation of an aggregate table. Bartlett et al. discloses these limitations. (The data manipulation operations of node 270a may include, for example, extracting particular data records from the database 210, or may include additional types of operations (e.g., performing one or more database join operations to combine data from multiple database tables of the database, performing one or more database select operations to select a subset of data from a database table, etc.). … when the intermediate data results of node 275a are produced and made available to the data destination node 230a, those data results are configured to be sent to the database 210 as final output of the defined workflow, and to be stored as part of the data groups. Bartlett et al. [para. 0038-0039]).  It would have been obvious to one of ordinary skill in the art of database programing before the effective filing date of the claimed invention to modify the processing steps of Setya to include the selected subset aggregation steps of Bartlett et al. for managing and analyzing data.  Bartlett et al. [para. 0001]. 
andApplication No.: 17/143,905Attorney Docket No.: 15326.0013-00000 output a display signal to the client-side user device over the network, wherein the display signal is configured to cause the client-side user device to present the aggregate table consolidating, from the plurality of task tables of the plurality of entities, a list of tasks that share the common status values. (a plurality of business processing modules are combined according to these workflow definitions, and instructions for the processing that is to be performed next are sent to individual input-output devices and terminals. Setya [para. 0003, 0197]. … In FIG. 47, when the user selects a desired project from the project table 607 and presses the OK for reporting button 665, the PM 14 displays a GUI such as that shown in FIGS. 48 and 49 in the main window 601 (FIGS. 48 and 49 show the display obtained when the same GUI is scrolled in the left-right direction).  Setya [para. 0230-0233; Fig. 41, 48-49]).
Regarding Amended Claim 163, Setya and Bartlett et al. combined disclose a system, wherein the at least one processor is further configured to receive, from the user interface of the client-side user device over the network, a selection of a subset of the plurality of task tables of the plurality of entities for consolidation in the aggregate table. (The status combo box 604 is used to select items to which reference is to be made in cases where reference is made to various types of status relating to the project. Setya [para. 0197]).
Regarding Amended Claim 164, Setya and Bartlett et al. combined disclose a system, wherein the status values indicate that an associated task is stuck, (Schedules (planned starting data and planned completion date), progress (whether or not the actual starting date or completion date is behind schedule or the like), names of stages, names of business processes and the like are also displayed in the task lists 181 and 182. Setya [para. 0151]. … Process schedule tables 670 and 671 which display the conditions of progress of all of the business processes contained in the selected project for each business process are displayed in this status manager GUI. … in cases where a task has not yet been started even though the expected start time has passed, a special mark (e.g., a red mark) is displayed in the start flag, and in cases where the task has not yet been completed even though the expected end time has passed, a special mark (e.g., a red mark) is displayed in the end flag. Setya [para. 0237; Fig. 46, 54 ). 
Setya fails to explicitly disclose the system wherein the display signal is configured to cause the client-side user device to render an aggregate table that presents stuck tasks across the task tables of the plurality of entities.  Bartlett et al. discloses this limitation.  (The data manipulation operations of node 270a may include, for example, extracting particular data records from the database 210, or may include additional types of operations (e.g., performing one or more database join operations to combine data from multiple database tables of the database, performing one or more database select operations to select a subset of data from a database table, etc.). … when the intermediate data results of node 275a are produced and made available to the data destination node 230a, those data results are configured to be sent to the database 210 as final output of the defined workflow, and to be stored as part of the data groups. Bartlett et al. [para. 0038-0039]).  It would have been obvious to one of ordinary skill in the art of database programing before the effective filing date of the claimed invention to modify the processing steps of Setya to include the aggregate table rendering steps of Bartlett et al. for managing and analyzing data.  Bartlett et al. [para. 0001].
Regarding Amended Claim 166, Setya and Bartlett et al. combined disclose a system, wherein the client-side user device is a first client-side user device, and wherein the at least one processor is further configured to transmit a single communication to an entity associated with the common status values via a second client-side user device, the single communication reflecting the common status values for multiple tasks. While Setya discloses sending notifications to users regarding progress of projects (Setya [para. 0107, 0110]), Bartlett et al. discloses this limitation. (In some embodiments and situations, a defined workflow may further have one or more associated alarms that may be used to provide notification to a client (or to perform other activities) when one or more specified criteria are satisfied or are not satisfied (e.g., if a defined workflow is not implemented at a particular time, such as if particular source data is not available).  Bartlett et al. [para. 0015]). It would have been obvious to one of ordinary skill in the art of database programing before the effective filing date of the claimed invention to modify the processing steps of Setya to include the notification steps of Bartlett et al. for managing and analyzing data.  Bartlett et al. [para. 0001].
Regarding Amended Claim 167, Setya and Bartlett et al. combined disclose a system, wherein the client-side user device is a first client-side user device, and wherein the at least once processor is configured to; detect when a status value for a particular task is empty; and send a notification of the empty status value to an associated entity over the network via a second client-side user device. (While Setya discloses sending notifications to users regarding progress of projects (Setya [para. 0107, 0110]), Bartlett et al. discloses this limitation. (In some embodiments and situations, a defined workflow may further have one or more associated alarms that may be used to provide notification to a client (or to perform other activities) when one or more specified criteria are satisfied or are not satisfied (e.g., if a defined workflow is not implemented at a particular time, such as if particular source data is not available).  Bartlett et al. [para. 0015]). It would have been obvious to one of ordinary skill in the art of database programing before the effective filing date of the claimed invention to modify the processing steps of Setya to include the notification steps of Bartlett et al. for managing and analyzing data.  Bartlett et al. [para. 0001].
Regarding Amended Claim 168, Setya and Bartlett et al. combined disclose a system, wherein the at least one processor is configured to update the output display signal when a cell with one of the common status values is changed to a different status value.  (When the user presses the update to done list button 113 beneath the task list 112, the OM 11 deletes the tasks whose current status is "done" from the task list 112, and transfers these tasks to the done list (not shown in the figures). When the user pressed the done list button 114, the OM 11 shows the done list (not shown in the figures) in the main window 101. Setya [para. 0017, 0226-0228; Fig. 41-43]). 
Regarding Claim 169, Setya and Bartlett et al. combined disclose a system, wherein the at least one processor is configured to record the update in an activity log. (… the OM 11 associates the status or degree of completion of attached document files (as deliverables) that have been entered in the task status table 117 in the GUI shown in FIGS. 42 and 43 with the respective attached document files, and registers this information in the data base. Setya [para. 0017, 0226-0228; Fig. 41-43]). 
Regarding Amended Claim 170, Setya and Bartlett et al. combined disclose a system, wherein the output signal is configured to use push communications to cause the aggregate table to displayApplication No.: 17/143,905 Attorney Docket No.: 15326.0013-00000 summary information for every common status value consolidated from the plurality of task tables via additional user interfaces associated with additional client-side user devices. (As is shown in FIG. 1, this virtual knowledge management system comprises at least one data base server 1, at least one solution server 3, at least one operating log server 5, at least one mail server 7, and at least one web (WWW) server 8, and these servers, 1, 3, 5, 7 and 8 are connected via a communications network 10 so that mutual communication is possible. Furthermore, a plurality of user terminals 9 are connected to the communications network 10.  Setya [para. 0098-0099]. … A task reporting table 666 which expresses the state of progress and various attributes of all of the tasks and sub-tasks contained in the selected project is displayed in this GUI. Setya [para. 0232-0235; Fig. 48]).
Regarding Claim 171, Setya and Bartlett et al. combined disclose a system, wherein the at least one processor is configured to generate the output signal to cause similar status columns to be consolidated as a common status value in the aggregate table.  Bartlett et al. discloses this limitation. (the data manipulation operations may be specified in various manners, including with particular program code to be executed, database operations to be performed (e.g., specified in SQL or in another defined database manipulation format), via use of defined mathematical or scientific libraries or functions, etc. Furthermore, particular data manipulation operations may be specified in other manners in other embodiments, such as to combine some or all of the defined nodes 235a-280a in a fewer number of nodes (e.g., one), and/or to separate the data transformation operations of node 235a into multiple distinct nodes.  Bartlett et al. [para. 0034]. … The data manipulation operations of node 270a may include, for example, extracting particular data records from the database 210, or may include additional types of operations (e.g., performing one or more database join operations to combine data from multiple database tables of the database, performing one or more database select operations to select a subset of data from a database table, etc.). Bartlett et al. [para. 0038]).  It would have been obvious to one of ordinary skill in the art of database programing before the effective filing date of the claimed invention to modify the processing steps of Setya to include the aggregate table rendering steps of Bartlett et al. for having multiple data structures consolidated into a single data structure.  Bartlett et al. [para. 0072].
Regarding Claims 172 through 174 and 176 through 179, Claims 172 through 174 and 176 through 179 recite substantially similar limitations to claims 162 through 164 and 166 through 168, and 170 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 172 through 174 and 176 through 179 are directed to a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perfume operations, which is taught by Setya at [para. 0102]: The solution server 3 is the central part of this virtual knowledge management system; a set of computer programs 4 used for business support, which called the "solution software suite" in this description, is installed in this solution server.
Regarding Claims 180 and 181, Claims 180 and 181 recite substantially the same limitations as those of claims 162 and 163 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 180 and 181 are directed to a method which is taught by Setya at [para. 0071; Fig. 45, 71] “flowchart.”

Claims 165 and 175 are rejected under 35 U.S.C. 103 as being unpatentable over Setya (US 2006/0111953) in view of Bartlett et al. (US 2013/0212234), and in further view of Barrett et al. (US 2006/0224946).
Regarding Amended Claim 165, Setya and Bartlett et al. combined disclose a system, wherein the display signal is configured to cause the client-side user device to render in the aggregate table at least one interactive cell in the row of cells associated with at least one task, (… the OM 11 also has the function of notifying sections or employees participating in various types of projects within the enterprise of the tasks that are to be performed by these sections or employees in accordance with the state of progress of these projects. … the PM 14 monitors the progress of business processes included in the projects, and provides appropriate documents or reports corresponding to this progress to the sections or employees involved. Setya [para. 0107, 0110; Fig. 41, 47-48]).  Bartlett et al. additionally discloses this limitation. (In some embodiments and situations, a defined workflow may further have one or more associated alarms that may be used to provide notification to a client (or to perform other activities) when one or more specified criteria are satisfied or are not satisfied (e.g., if a defined workflow is not implemented at a particular time, such as if particular source data is not available).  Bartlett et al. [para. 0015]). It would have been obvious to one of ordinary skill in the art of database programing before the effective filing date of the claimed invention to modify the processing steps of Setya to include the notification steps of Bartlett et al. for managing and analyzing data.  Bartlett et al. [para. 0001].
However, Setya and Bartlett et al. combined fail to explicitly recite the system  wherein the client-side user device is a first client-side user device, and wherein the at least one processor is configured to receive, from the user interface of the client-side user device over the network, an activation of the at least one interactive cell and to initiate a contact over the network with an entity associated with the at least one task via a second client- side user device.  (The invention will also develop a notification mechanism and create custom notifications sent through email when user specified conditions are met as shown in FIG. 14. Barrett et al. [para. 0168]. …  A Button object is created in A9, which is used to trigger the sending of messages.  Barrett et al. [para. 0240]).  It would have been obvious to one of ordinary skill in the art of programmable spreadsheets before the effective filing date of the claimed invention to modify the table structure and automated features of Setya and Bartlett et al. to include receive an activation of the at least one interactive cell and to initiate a contact with an entity associated with the at least one task as taught by Barrett et al. in order to an electronic spreadsheet having at least one grid of cells that allows users to place predefined programming code statements within the cells.  Barrett et al. [para. 0033].  
Regarding Claim 175, Claim 175 recites substantially similar limitations to those of claim 165, and is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 175 is directed to a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perfume operations, which is taught by Setya at [para. 0102]: The solution server 3 is the central part of this virtual knowledge management system; a set of computer programs 4 used for business support, which called the "solution software suite" in this description, is installed in this solution server.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Boucher et al. (US 2017/0315979) -  An embodiment of the present disclosure includes a system, comprising: a document server structured to communicate at least a portion of a document to a client computing device; the client computing device comprising: a user interaction circuit structured to interpret: a user selection comprising at least one data value comprising at least one of a reference or a link to an external source data, and wherein the document comprises the at least one data value, and wherein the at least one data value; and a user table input value, the user table input value comprising a plurality of table data values; a table management circuit structured to determine a table organization value in response to the at least one data value and the user selection, wherein the table organization value comprises at least one value selected from the values consisting of: a column naming scheme; a sorting scheme; a filtering scheme; an aggregation scheme; and a formatting scheme; and a user display circuit structured to provide a table view in response to the table organization value.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623